United States Court of Appeals
                                                            Fifth Circuit
                                                          F I L E D
                    In the                                 July 14, 2006
United States Court of Appeals                        Charles R. Fulbruge III
          for the Fifth Circuit                               Clerk
              _______________

                m 05-20300
              Summary Calendar
              _______________




       DIANA GIANNAK SANTAROSE,

                                   Plaintiff-Appellant,

                   VERSUS

             PHILLIP ROCHELLI,
                A U.S. VESSEL,


                                   Defendant-Appellee.



        _________________________

  Appeal from the United States District Court
      for the Southern District of Texas
              m 4:04-CV-4292
    ______________________________
Before SMITH, GARZA, and PRADO,
  Circuit Judges.

PER CURIAM*:

    Diana Santarose appeals the dismissal of
her claims against Phillip Rochelli, an Internal
Revenue Service agent whom Santarose iden-
tifies as “a U.S. vessel.” The district court’s
March 9, 2005 Memorandum and Opinion
correctly explains the legal basis for the dis-
missal, and Santarose makes no arguments on
appeal that cast any doubt on the district
court’s decision. We refer Santarose to the
district court’s opinion for an explanation of
why her suit was properly dismissed.

   The judgment of dismissal is AFFIRMED,
essentially for the reasons given by the district
court.




   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.


                                                      2